Mr. Justice Baker delivered the opinion of the court. This is an appeal by the plaintiff from a judgment upon a directed verdict for the defendant in an action on the case for personal injuries. Such injuries were sustained by plaintiff’s legs being caught between the north end of the State street bridge of defendant and the street approach thereto, and plaintiff alleged, were so sustained, by reason of the improper and negligent construction of said bridge. The bridge turned upon a pivot, stood north and south when closed, could be swung either way for the passage of a vessel, and to close the bridge it was sometimes swung back into place and sometimes swung half way around. On either side of the bridge was a sidewalk eight or ten feet wide, made of planks laid crosswise of the bridge, upon stringers running lengthwise of the bridge. These stringers were eight or ten inches high, fifteen inches apart, and appear to have rested upon a floor of the same level as the roadway of the bridge. At each end of a sidewalk of the bridge the space between the planks which made the sidewalk and the planks which made the floor upon which the sidewalk stringer rested was left open, thus leaving, immediately below the floor of the walk, open spaces eight or ten inches high and fifteen inches wide across the entire width of the sidewalk. Between the sidewalks' of the bridge was a roadway for teams. At each end of the bridge was a roadway for teams, and sidewalks corresponding in width and level with the roadway and sidewalks of the bridge respectively, but the edge of the roadway of the street immediately north of the bridge was somewhat worn down. It appears from the evidence that in closing the bridge it often happened that persons passed from the bridge to the street and from the street to the bridge while the bridge was turning and before it was completely closed. Plaintiff at the time of the accident was nine years old. When he was injured, defendant was closing the bridge by turning the north end of the bridge to the east and he was injured in attempting to step from the north end of the bridge sidewalk to the roadway of the street. As a result of the construction above described, the level of the bridge sidewalk upon which plaintiff stood was eight or ten inches above the level of the roadway of the street, but on a level with the east sidewalk of the street. Extending across the north end of the sidewalk immediately below the floor of. the walk were the open spaces eight or ten inches high and fifteen inches wide, above described. The,bridge had turned so far that plaintiff stepped with his left foot upon the roadway of the street near its east edge, near the line that separated the roadway from the east sidewalk of the street. His foot slipped under him backward and was caught in one of the openings at the north end of, the bridge sidewalk. The bridge was still turning when this happened, but upon an alarm it was quickly stopped while it still had five or six feet to go to be completely closed. When it was stopped it was found that plaintiff’s left leg had been caught between the sidewalk of the bridge and the sidewalk of the street, and so-crushed and injured that it was necessary to amputate it; that his right foot was also caught in a hole in the end of the bridge sidewalk, but the bridge was stopped before that leg reached the street sidewalk and the injury to that leg was not severe. The contention of appellant is, that the question whether the defendant was guilty of negligence in maintaining and operating the bridge in question, with the openings at the end of the bridge sidewalks which were in this bridge, was a question of fact for the jury, and therefore the court erred in directing a verdict for the defendant. There is no question as to the rule of law in a case of this kind, where a verdict of not guilty is directed. There is here no question as to the evidentiary facts, but only the question whether from such facts the jury might find, against the defendant, the ultimate fact of negligence; might properly find, as a fact, that it was negligence for the defendant to maintain and operate this bridge, at the place and in the manner in which it was operated, with the openings in the ends of the bridge sidewalk, which were in this bridge. The duty of the defendant was to use reasonable care to furnish and maintain a bridge which was reasonably safe for public use. We do not think that this duty required the defendant to close the openings in the ends of a bridge sidewalk below the floor of the walk, but think that the bridge in question, constructed as it was, was reasonably safe for public use; that the jury could not properly find that such construction was improper or dangerous, and therefore could not find that the defendant was guilty of negligence in respect to said bridge. It follows from what has been said that, in our opinion, the court properly directed a verdict for the defendant, and the judgment will be affirmed. Affirmed*